Citation Nr: 1508107	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-04 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a right knee disorder.

2.  Whether new and material evidence has been received to reopen the service connection claim for a right hand disorder.

3.  Whether new and material evidence has been received to reopen the service connection claim for right jaw disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for residuals of a low back injury.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran indicated in the February 2010 substantive appeal that he wanted a travel Board hearing.  The Veteran was sent a letter in September 2014 informing him that his travel Board hearing was scheduled in October 2014.  The Veteran failed to appear at the hearing and he did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board observes that the RO originally determined that the Veteran's substantive appeal dated in February 2010 with respect to the issues on appeal were untimely.  The RO sent the Veteran a copy of the statement of the case in March 2009.  The Veteran's agent requested a copy of the Veteran's statement of the case.  The RO sent a copy of the Veteran's statement of the case to his agent in February 2010 and the RO received a completed VA Form 9 in February 2010.  The RO initially determined that the VA Form 9 was untimely and issued a statement of the case in September 2010 regarding the issue of timeliness of the February 2010 VA Form 9 and the Veteran's agent submitted a VA Form 9 to that issue in September 2010.  The Veteran's agent argued that the March 2009 statement of the case was only issued to the Veteran and not his representative and that the Veteran's agent first received a copy of the statement of the case in February 2010.  A notation by the RO associated with the September 2010 VA Form 9 indicates that the RO considered the VA Form 9 filed in February 2010 was timely.  Thereafter, the RO sent the Veteran a supplemental statement of the case with respect to the issues on appeal in January 2014.  The Court of Veterans Claims has held that "VA may waive its objection to an untimely Substantive Appeal."  Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  If a claimant does not file a timely Substantive Appeal and VA does not waive the timeliness requirement, however, then "the Board may decline to exercise jurisdiction over the matter."  Id. at 43 (citing Roy v. Brown, 5 Vet. App. 554, 555 (1993)).  In light of the foregoing, the Board considers these issues are still on appeal and are properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claims for residuals of a right knee injury, residuals of a right hand injury and residuals of a right knee injury, these issues should have been adjudicated as claims to reopen.  The Veteran originally filed service connection for a right knee cap condition, broken right jaw and broken right hand in March 1985.  The RO denied the claims in August 1985 and the Veteran was informed of his appellate rights.  The Veteran did not submit a disagreement with this decision.  The Veteran filed another service connection claim for a right knee disorder, right hand disorder and right jaw disorder in May 2008.  The RO erred in considering entitlement to service connection on its merits for these claims.  Instead, the RO should have adjudicated the issue of whether new and material evidence has been submitted sufficient to reopen the veteran's previously disallowed claims.  As the RO did not develop these claims as a request to reopen entitlement to service connection, the Board has determined that a remand is necessary to properly develop and readjudicate the claims to reopen entitlement to service connection for residuals of a right knee injury, residuals of a right hand injury and residuals of a right knee injury.

With respect to the Veteran's service connection claims for a low back disability and a cervical spine disability, the Veteran was provided with a VA examination in July 2008.  The examiner did not provide a medical opinion.  The Veteran was scheduled for another VA examination in May 2013; however, the Veteran failed to report.  It is unclear what address was used to inform the Veteran of the examination.  Thus, the Veteran should be scheduled for another VA examination; however, if he fails to appear, the RO should obtain a VA medical opinion without a physical evaluation, if possible.  

Finally, the Board observes that the Veteran's claims file has an inaccurate address for the Veteran.  The claims file reflects several items mailed to the Veteran were returned as undeliverable.  The RO has attempted to contact the Veteran via telephone without success and it has made numerous attempts to locate the Veteran's current address.  A VA treatment record dated in March 2013 located in the Virtual VA claims file reflects a phone number associated with the Veteran that has not been used by the RO to contact the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to verify the Veteran's current address to include attempting to contact the Veteran via the telephone number associated in the March 2013 VA treatment record located in Virtual VA and/or any other more recent contact information for the Veteran.

2. Provide the Veteran with the appropriate notice on how to substantiate his claims to reopen entitlement to service connection for a right jaw disorder, right hand disorder and right knee disorder and provide any necessary development with respect to these issues.  

3. Schedule the Veteran for a VA examination with respect to his service connection claims for a back injury and cervical disorder by an appropriate medical specialist.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed low back and cervical spine disabilities found on examination are related to the Veteran's service, to include the complaints of low back pain in October 1982 and January 1983 and any other documented treatment in service.  

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner should discuss any lay statements provided by the Veteran.

4. If the Veteran fails to appear at the scheduled examination, then obtain a VA medical opinion by an appropriate specialist.  The claims file, including a copy of this remand, must be made available to the clinician for review, and the clinician should indicate that the claims folder was reviewed. 

Based a review of the record, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed low back disorder and/or cervical spine disorder is related to his active military service to include the complaints of low back pain in October 1982 and January 1983 and any other documented treatment in service.  

The clinician is requested to provide an explanation for any opinion expressed. 

5. Upon completion of the foregoing, and any other development deemed necessary, adjudicate the Veteran's claims to reopen entitlement to service connection for residuals of a right knee injury, residuals of a right hand injury and residuals of a right jaw injury and readjudicate the Veteran's claims of entitlement to service connection for a low back disorder and cervical spine disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


